Per. Curiam,
Whether the act of congress of March 2, 1893 (27 U. S. Stat. at Large, 531), in regard to the use of automatic couplings on cars employed in interstate commerce, has any applicability at all in actions for negligence in the courts of Pennsylvania, is a question that does not arise in this case, and we therefore express no opinion upon it. The learned judge below sustained the nonsuit on the ground of the deceased’s contributory negligence and the judgment is affirmed on his opinion on that subject.